DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 7, 9, 14, and 16 are amended, and claims 1-20 filed 11/22/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-6 are drawn to a system, 7-13 are drawn to a method, and 14-20 are drawn to non-transitory computer-readable media, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1, 7, and 14 are directed in part to an abstract idea. The claims are drawn to a commercial or legal interactions under certain methods of organizing human activity, or prioritizing SKUs in cost-based inventory allocation, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: 
 	receiving one or more identifiers of one or more items for an inventory of the one or more items to be allocated across a network of distribution centers and warehouses for an e-commerce vendor, and wherein each item of the one or more items comprises a respective shipping zone for a delivery destination of the item; 
preparing an inventory allocation plan for a preset period of time to stock a percentage of the inventory of the one or more items across… based on at least a respective shipping cost sensitivity metric to be assigned to each identifier of the one or more identifiers for a respective item of the one or more items; 
determining, using a sequential network optimization algorithm, the respective shipping cost sensitivity metric for each identifier of the one or more identifiers for the one or more items in the inventory based on a respective sales volume, a respective billable weight, and the respective shipping zone for each of the one or more items; 
increasing the respective shipping cost sensitivity metric for each identifier when at least one of the respective sales volume, the respective billable weight, or the respective shipping zone for each of the one or more items increases while one or more others of the respective sales volume, the respective billable weight, the respective shipping zone for each of the one or more items remain constant; 
determining… a respective back-haul percentage of each identifier to transport the inventory… to one or more brick-and-mortal retail stores of the e-commerce vendor, wherein the respective back-haul percentage is based on a volume of each identifier shipped from the network of distribution centers to brick-and-mortar retail stores of the e-commerce vendor using transportation vehicles operated by the e-commerce vendor, wherein the respective back-haul percentage is further based on how full the transportation vehicles operated by the e-commerce vendor from a particular distribution center of the network are, and wherein the respective back-haul percentage increases as the transportation vehicles are more full; 
discounting the respective back-haul percentage from the respective shipping cost sensitivity metric of each identifier; 
increasing a respective ranking of each identifier as the respective shipping cost sensitivity metric of each identifier increases; 
stocking first ones of the one or more items having higher-ranking ones of the one or more identifiers first in a distribution center of the network of distribution centers; 
and stocking second ones of the one or more items having lower-ranking ones of the one or more identifiers in a remaining space within the distribution center of the network of distribution centers.
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: These steps are done by using generally recited computing components. This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of prioritizing SKUs in cost-based inventory allocation with generally recited computer elements such as processors, network, site-to-store shipping system, and databases. These additional elements of the processors, network, site-to-store shipping system, and databases computer elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the prioritizing SKUs in cost-based inventory allocation. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors, network, site-to-store shipping system, and databases computer elements to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-4, 8-10, and 15-17 are directed in part to an abstract idea. The claims are drawn to a mathematical formulas or equations under mathematical concepts, or prioritizing SKUs in cost-based inventory allocation, in this case. The dependent claims recite formula steps which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as mathematical formulas or equations but for the recitation of generic computer elements, then it falls within the “Mathematical Formulas or Equations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding dependent claims 5, 12, and 19, the claims are directed to limitations which server to limit by specific shipping/delivery method. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of prioritizing SKUs in cost-based inventory allocation, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6, 13, and 20, the claims are directed to limitations which server to limit by being free of charge. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of prioritizing SKUs in cost-based inventory allocation, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 11 and 18, the claims are directed to limitations which server to limit by owning by same or different vendors. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of prioritizing SKUs in cost-based inventory allocation, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Allowable Subject Matter
5.	Claims 1-20 are allowed over 35 USC 103 as there is still a pending 35 USC 101 rejection. The closest U.S. prior art Lettich et al (2002/0049622) discloses receiving one or more identifiers, determining a respective back-haul percentage, using a sequential network optimization algorithm, using databases, and increasing the shipping cost sensitivity metric. However, the closet U.S. prior art does not disclose the limitations of discounting the back-haul percentage, increasing a ranking of each identifier, stocking first ones of higher ranking, determining a respective shipping cost sensitivity metric for each identifier, and preparing an inventory allocation plan. Carr (Hub arc selection for less-than-truckload consolidation, NPL) is found to be the most pertinent NPL prior art and although it does discloses inventory management and databases, it fails to disclose: determining a respective back-haul percentage, using a sequential network optimization algorithm, increasing the shipping cost sensitivity metric, discounting the back-haul percentage, increasing a ranking of each identifier, stocking first ones of higher ranking, determining a respective shipping cost sensitivity metric for each identifier, and preparing an inventory allocation plan. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
6.	Applicant's arguments filed 11/2/22 have been fully considered but they are not persuasive. The applicant argues that there is a practical application of the judicial exception under Step 2A Prong 2 because it is an improvement to technology or technical field. However, the applicant does not go further into explaining this matter. In determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., processors, network, site-to-store shipping system, and databases that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
If the Applicant is attempting to show that the claims are an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of prioritizing stock-keeping units (SKUs) in cost-based inventory allocation. The claims of the instant application describe an improvement to a business process i.e., prioritizing stock-keeping units (SKUs) in cost-based inventory allocation, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Many of the steps in the claim such as receiving one or more identifiers of one or more items for an inventory can be performed mentally. According to MPEP 2106.05(a), it states: “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).”
Then, the applicant argues that the claims go beyond generally linking to a particular technological environment. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, the claims recite processors, network, site-to-store shipping system, and databases configured to perform claim functions and steps such that they amount to no more than mere instructions to apply the exception using generic computer components.
The Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims defines patent eligible subject matter.
According to the MPEP: “In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Similarly, in this case, the abstract idea of prioritizing stock-keeping units (SKUs) in cost-based inventory allocation is linked to generally recited devices, therefore the claims are not meaningfully limiting the abstract idea.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carr (Hub arc selection for less-than-truckload consolidation, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                             
/Fawaad Haider/
Examiner, Art Unit 3687